Per Curiam,
An ordinary judgment note, used by plaintiff in his business in Pennsylvania, has the words, “ Wayne County, Pa.,” stricken out and “ Hancock, N. Y.,” inserted. The note is an ordinary promissory note, under seal, containing the following provisions: “And I'hereby confess judgment for the above sum, interest and costs, and authorize any prothonotary of any court of common pleas in Pennsylvania to enter judgment hereon, waiving right of inquisition and property exemption, under the laws of this commonwealth, both in regard to property I now own or may hereafter own; and I agree that any property owned by me may be sold on any execution issued upon the judgment entered hereon.”
Upon this note judgment was entered in Pennsylvania and the remedy prescribed therein followed in making sale of certain real estate. A rule to show cause why the judgment should not be stricken off was obtained and, upon argument, discharged by the court below.
Whatever may be said as to the law governing the construction of the contract, the clause above quoted evidently relates to and contemplates the entry of judgment in Pennsylvania, under whose laws the remedy is, therefore, to be' enforced.
*278Pennsylvania would also seem to be regarded by the terms of the note the place of performance. “ As between the place of making and the place of performance, where a place of performance is specified, the law of the place of performance governs as to the obligation, interpretation,” etc: 2 Bouvier’s Law Dict. Rawle’s Revision, 201. See also Waverly National Bank v. Hall et al., 150 Pa. 466; Burnett v. Pennsylvania R. R. Co., 176 Pa. 45; Musser v. Stauffer, 192 Pa. 398. See also Coghlan v. South Carolina R. R. Co., 142 U. S. 101 (12 Sup. Ct. Repr. 150).
The law is so clearly and definitely settled in regard to this question and the court below has so fully discussed it that it is unnecessary to add further discussion here. The order of the court discharging the rule to strike off the judgment is, therefore, affirmed.